Exhibit 10.2

 THE DAVEY TREE EXPERT COMPANY
401KSOP MATCH RESTORATION PLAN

          The Davey Tree Expert Company hereby establishes, effective as of
January 1, 2003, The Davey Tree Expert Company 401KSOP Match Restoration Plan
for the purpose of supplementing the retirement benefits of certain employees
who are eligible to participate in accordance with the terms hereof, including
as permitted by Section 3(36) of the Employee Retirement Income Security Act of
1974, as amended.

ARTICLE I

DEFINITIONS

          1.1     Definitions.  For the purposes hereof, the following words and
phrases shall have the meanings indicated, unless a different meaning is plainly
required by the context:

                    (a)     The term "Code" shall mean the Internal Revenue Code
of 1986, as amended.

                    (b)     The term "Company" shall mean The Davey Tree Expert
Company, an Ohio
          corporation, its corporate successors and the surviving corporation
resulting from any
          merger of The Davey Tree Expert Company with any other corporation or
corporations.

                    (c)     The term "Employee" shall mean any person employed
by the Company who
          is a Participant in the Savings Plan and who is designated by the
Compensation Committee
          of the Board of Directors of the Company as eligible to participate in
this Plan.

                    (d)     The term "Savings Plan" shall mean The Davey 401KSOP
and ESOP as the
          same shall be in effect on the date of an Employee's retirement,
death, or other termination
          of employment.

                    (e)     The term "ERISA" shall mean the Employee Retirement
Income Security Act
          of 1974, as amended.

                    (f)     The term "Plan" shall mean the plan as set forth
herein, together with all
          amendments hereto, which Plan shall be called "The Davey Tree Expert
Company
          401KSOP Match Restoration Plan."

          1.2     Additional Definitions.  All other words and phrases used
herein shall have the meanings given them in the Savings Plan, unless a
different meaning is clearly required by the context.

1

--------------------------------------------------------------------------------

ARTICLE II

MATCH RESTORATION BENEFIT

          2.1     Eligibility.  An Employee who retires, dies, or otherwise
terminates his employment with the Company under conditions (including
attainment of fully vested status under the terms of the Savings Plan) which
make such Employee or his Beneficiary eligible for a distribution under the
Savings Plan, and with respect to whom there have been one or more Prevented
Allocations, shall be eligible for a match restoration benefit under the Plan. 
Notwithstanding the immediately preceding sentence, as a condition to
eligibility for any benefit under the Plan, an Employee must elect under the
terms of the Savings Plan to have contributed on his behalf as Tax-Deferred
Contributions the maximum amount which is eligible for matching under the terms
of the Savings Plan.

          2.2     Prevented Allocation.  A Prevented Allocation means any
allocation of Employer Contributions under Section 7.1 of the Savings Plan which
would have been made to a Separate Account of an Employee under the Savings Plan
but for the operation of

                    (a)     Section 415(c)(1)(A) of the Code, or

                    (b)     Section 401(a)(17) of the Code, or

                    (c)     Section 401(m) of the Code,

provided that for purposes of determining such amount with respect to any Plan
Year, it shall be assumed that the Employee elected to have contributed on his
behalf the maximum amount of Tax-Deferred Contributions subject to matching
under Section 7.1 of the Savings Plan which could have been made but for the
operation of the foregoing Sections of the Code.

          2.3     Amount.  The benefit payable to an Employee, or his
Beneficiary in the event of the Employee's death prior to receiving payment of
all amounts due under the Plan, shall be equal to the balance of his account, as
hereinafter determined.  The Company shall establish on its books and records an
account for each Employee with respect to whom a Prevented Allocation has
occurred to reflect such Employee's interest in the Plan.  Such account shall be
credited with the Prevented Allocation for any Plan Year beginning on or after
January 1, 2003, as of the last day of such Plan Year, and shall be credited
with interest at the rate of seven percent per annum.  Upon occurrence of any
payment to an Employee or his Beneficiary pursuant to the terms of the Plan, his
account shall be debited to reflect such payment.

          2.4     Payment.  Payment under the Plan to an eligible Employee or
his Beneficiary shall be made by the Company solely from its general assets. 
The match restoration benefit shall be paid in the form of a single cash payment
made as soon as reasonably practicable following the eligible Employee's
retirement, death, or other termination of employment.

2

--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

          The Plan consists in part of an "excess benefit plan," as defined in
ERISA, and is also a plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.  Accordingly, the Plan shall be construed and administered in the
manner appropriate to maintain the Plan's status as such under ERISA.  To the
extent that ERISA applies to the Plan, the Company shall be the "named
fiduciary" of the Plan and the "plan administrator" of the Plan.  The Company
shall be responsible for the general administration of the Plan, for carrying
out the provisions hereof, and for making any required benefit payments under
the Plan.  The Company shall have all such powers as may be necessary or
appropriate to carry out the provisions of the Plan, including the power to
determine all questions relating to eligibility for and the amount of any
benefit hereunder and all questions pertaining to claims for benefits and
procedures for claim review; to resolve all other questions arising under the
Plan, including any questions of construction; and to take such further action
as the Company shall deem advisable in the administration of the Plan.  The
actions taken and the decisions made by the Company hereunder shall be final and
binding upon all interested parties.

ARTICLE IV

AMENDMENT AND TERMINATION

          The Company reserves the right in its sole and absolute discretion to
amend or terminate the Plan at any time by action of its Board of Directors;
provided, however, that no such action shall adversely affect any Employee or
his Beneficiary who is then eligible to receive payment of a match restoration
benefit under the Plan, unless an equivalent benefit is provided under the
Savings Plan or another plan sponsored by the Company.

ARTICLE V

MISCELLANEOUS

          5.1     Non-Alienation of Rights or Benefits.  No Employee or
Beneficiary shall encumber or dispose of his right to receive any payment
hereunder, which payment or the right thereto are expressly declared to be
nonassignable and nontransferable.  If an Employee or his Beneficiary attempts
to assign, transfer, alienate or encumber his right to receive any payment
hereunder or permits the same to be subject to alienation, garnishment,
attachment, execution, or levy of any kind, then thereafter during the life of
such Employee or his Beneficiary, and also during any period in which any
Employee or his Beneficiary is incapable in the judgment of the Company of
attending to his financial affairs, any payments which the Company is required
to make hereunder may be made, in the discretion of the Company, directly to
such Employee or his Beneficiary or to any other person for his use or benefit
or that of his dependents, if any, including any person furnishing goods or
services to or for his use or benefit or the use or benefit of his dependents,
if any.  Each such payment may be made without the intervention of a guardian,
the receipt of the payee shall constitute a complete acquittance to the Company
with respect thereto, and the Company shall have no responsibility for the
proper allocation thereof.

3

--------------------------------------------------------------------------------

          5.2     Plan Non-Contractual.  Nothing herein contained shall be
construed as a commitment or agreement on the part of any person employed by the
Company to continue his employment with the Company, and nothing herein
contained shall be construed as a commitment on the part of the Company to
continue the employment or the annual rate of compensation of any such person
for any period, and all Employees shall remain subject to discharge to the same
extent as if the Plan had never been put into effect.

          5.3     Interest of Employee.   The obligation of the Company under
the Plan to provide an Employee or his Beneficiary with a match restoration
benefit merely constitutes the unfunded, unsecured promise of the Company to
make payments as provided herein, and no person shall have any interest in, or a
lien or prior claim upon, any property of the Company with respect to such
benefits greater than that of a general creditor of the Company.

          5.4     Claims of Other Persons.  The provisions of the Plan shall in
no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company, its officers, employees, or directors,
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.

          5.5     No Competition.  The right of any Employee or his Beneficiary
to a match restoration benefit will be terminated, or, if payment thereof has
begun, all further payments will be discontinued and forfeited in the event the
Employee at any time subsequent to the effective date hereof (i) wrongfully
discloses any secret process or trade secret of the Company or any of its
subsidiaries, or (ii) engages, either directly or indirectly, as an officer,
trustee, employee, consultant, partner, or substantial shareholder, on his own
account or in any other capacity, in a business venture that within the two-year
period following his retirement or termination of employment, the Company's
Board of Directors reasonably determines to be competitive with the Company to a
degree materially contrary to the Company's best interest.

          5.6     Severability.  The invalidity or unenforceability of any
particular provision of the Plan shall not effect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted herefrom.

          5.7     Governing Law.  The provisions of the Plan shall be governed
and construed in accordance with the laws of the State of Ohio.

*                    *                    *

          EXECUTED this 19th day of May, 2004.

                                                                             THE
DAVEY TREE EXPERT COMPANY

                                                                             By: 
David E. Adante                                   
                                                                             Title: 
Executive Vice President, CFO and
                                                                                        Secretary

 

4

--------------------------------------------------------------------------------

 

 